Citation Nr: 1302664	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-29 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a low back disability, claimed as due to VA chiropractic treatment on August 21, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to December 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to compensation under 38 U.S.C.A. § 1151 for a low back condition.  

The Veteran testified at an April 2012 Board videoconference hearing.  The hearing transcript has been associated with the claims file.  

Historically, the RO denied service connection for a low back condition in October 2006.  The Veteran submitted a notice of disagreement this decision in December 2008; however, he was notified in February 2008 that the notice of disagreement was not timely.  The Board finds that the Veteran did not submit a timely appeal to the October 2006 rating decision and it is final.  In March 2009, the RO provided the Veteran with notice on how to reopen a claim for service connection for a low back condition.  

In February 2009, the Veteran submitted a new claim for benefits under 38 U.S.C.A. § 1151, contending that he had pain due to chiropractic treatment rendered at the Austin VA Medical Center; this claim is currently on appeal.  In March 2009, the Veteran withdrew the claim to reopen service connection for a lower back condition and indicated that he was only pursuing the 38 U.S.C.A. § 1151 claim.  The claim to reopen service connection for a low back condition was accordingly withdrawn by the RO.  

In a July 2010 substantive appeal, during the April 2012 Board hearing, and in a March 2011 written correspondence, the Veteran again indicated that he was seeking service connection for a low back disability on a direct basis.  At the hearing, it was pointed out that only the claim regarding entitlement to compensation under 38 U.S.C.A. § 1151 was in appellate status.  In March 2011, the Veteran also raised claims for service connection for an upper back disability, bilateral hearing loss and tinnitus (for which service connection was previously denied in October 2006), and for degenerative joint disease.  The issues of whether new and material evidence has been submitted to reopen service connection for a low back disability, bilateral hearing loss, and tinnitus, and the issues of entitlement to service connection for a cervical spine disability and degenerative joint disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation of the additional disability, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  VA Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination actually caused the veteran's additional disability; and 
(i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(i-ii).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2012).

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran contends that his back disability increased in the severity due to VA chiropractic treatment.  During the April 2012 travel Board hearing, the Veteran specified that this chiropractic treatment was provided at the VA Medical Center in Austin, Texas in August 2007.  

VA treatment records show that on August 21, 2007, the Veteran was seen for a chiropractic consultation.  A list of the Veteran's VA appointments shows that he did not appear for September 2007 follow-up appointment with the chiropractor and he cancelled subsequent chiropractic appointments.  A February 2008 VA treatment report shows that the Veteran did not want a follow-up appointment, and he reported that the last time he came to the chiropractor, his back hurt worse.  During the Veteran's Board hearing, he also testified as to worsening of his back disability following the August 2007 visit to the chiropractor. 

VA treatment records dated from 2008 to 2010 have been associated with the claims file.  The August 2007 chiropractic treatment report is also of record and at that appointment the Veteran denied prior chiro-care, acupuncture, MT, PT, traction TENS, spinal injections and spinal surgeries.  The record includes July 2007 VA x-ray reports indicating that an examination was done and noted a history of chronic back pain with acute exacerbation and new symptoms.  It is unclear whether there was prior VA treatment for the back condition leading up to the August 2007 chiropractic treatment.  The RO/AMC should obtain all outstanding VA treatment records from the VA medical center in Austin, Texas, dated prior to August 2007 and associate them with the record.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, ("failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error").

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Board finds that a VA medical opinion is necessary to assist in determining whether the Veteran sustained additional disability of the lumbar spine as a result of VA chiropractic treatment, either directly or through aggravation, and is so whether VA was at fault in rendering chiropractic treatment in August 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all pertinent VA treatment records, including records from the VA medical center in Austin, Texas, dated prior to August 2007 if prior treatment was provided.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  After all available records have been associated with the record, the RO/AMC should refer the case to an appropriate VA examiner for a medical opinion to address the 38 U.S.C.A. § 1151 claim (an examination is not required).  The relevant documents in the claims folder should be made available to the examiner for review in conjunction with the examination.  The VA examiner should offer the following opinions: 

(a)  Did the Veteran sustain any additional disability either directly or through aggravation of any preexisting condition(s), as a result of VA chiropractic treatment provided on August 21, 2007?  If so, identify any additional disability. 

(b)  If additional disability was sustained as a result of the August 2007 chiropractic treatment, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment?  In responding to this question, the examiner should address whether the chiropractic treatment was unnecessary and due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. 

(c)  If additional disability was sustained as a result of the August 2007 chiropractic treatment, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(d)  If additional disability was sustained as a result of the August 2007 chiropractic treatment, was this a risk that a reasonable health care provider (1) would have considered to be an ordinary risk of the treatment provided, or (2) would have disclosed in connection with the informed consent procedures?

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  

3. Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC). The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



